
	

114 S1422 IS: Energy Workforce for the 21st Century Act of 2015
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1422
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Mr. Heinrich (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of Energy to establish a comprehensive program to improve education and
			 training for energy- and manufacturing-related jobs to increase the number
			 of skilled workers trained to work in energy and manufacturing-related
			 fields, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Energy Workforce for the 21st Century Act of 2015. 2.DefinitionsIn this Act:
 (1)Community collegeThe term community college has the meaning given the term junior or community college in section 312 of the Higher Education Act of 1965 (20 U.S.C. 1058). (2)DepartmentThe term Department means the Department of Energy.
 (3)Elementary schoolThe term elementary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (5)Minority-serving institutionThe term minority-serving institution means— (A)a historically Black college or university, which shall have the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061);
 (B)a Predominantly Black Institution, as defined in section 318(b) of such Act (20 U.S.C. 1059e(b)); (C)a Hispanic-serving institution, as defined in section 502(a) of such Act (20 U.S.C. 1101a(a)); or
 (D)a Tribal College or University, as defined in section 316(b) of such Act (20 U.S.C. 1059c(b)). (6)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
 (7)ProgramThe term program means the program established under section 3(a). (8)Secondary schoolThe term secondary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (9)SecretaryThe term Secretary means the Secretary of Energy. (10)STEMThe term STEM means science, technology, engineering, and mathematics.
			3.Energy and manufacturing workforce development
 (a)In generalThe Secretary shall establish and carry out a comprehensive program to improve education and training for energy- and manufacturing-related jobs in order to increase the number of skilled workers trained to work in energy- and manufacturing-related fields, including by—
 (1)encouraging underrepresented groups, including ethnic minorities, women, veterans, and socioeconomically disadvantaged individuals to enter into the STEM fields;
 (2)encouraging leaders in the education system of the United States to equip students with the skills, mentorships, training, and technical expertise necessary to fill the employment opportunities vital to managing and operating the energy- and manufacturing-related industries of the United States;
 (3)providing students and other candidates for employment with the opportunity to gain necessary skills and certifications for skilled, semiskilled, and highly skilled energy and manufacturing-related jobs; and
 (4)strengthening and more fully engaging programs of the Department and the National Laboratories in carrying out the Minorities in Energy Initiative of the Department.
 (b)PriorityThe Secretary shall make providing education and training underrepresented groups for energy and manufacturing-related jobs a national priority under the program.
			(c)Direct assistance
 (1)In generalIn carrying out the program, the Secretary shall provide direct assistance (including financial assistance awards, technical expertise, mentorships, internships, and partnerships) to secondary schools, community colleges, workforce development organizations, nonprofit organizations, labor organizations, apprenticeship programs, tribal colleges and universities, and minority-serving institutions.
 (2)DistributionThe Secretary shall distribute direct assistance under the program in a manner proportional to the needs and demand for jobs in the energy- and manufacturing-related industry, consistent with information obtained under subsections (e)(3) and (i).
 (d)ClearinghouseIn carrying out the program, the Secretary shall establish a clearinghouse—
 (1)to maintain and update information and resources on training and workforce development programs for energy- and manufacturing-related jobs; and
 (2)to act as a resource, and provide guidance, for secondary schools, institutions of higher education (including community colleges and minority-serving institutions), workforce development organizations, labor management organizations, and industry organizations that would like to develop and implement energy- and manufacturing-related training programs.
				(e)Collaboration
 (1)In generalIn carrying out the program, the Secretary shall— (A)collaborate with secondary schools, institutions of higher education (including community colleges, minority-serving institutions, and tribal colleges and universities), workforce training organizations, labor organizations, National Laboratories, State energy offices, State boards and local boards (as such terms are defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), and energy- and manufacturing-related industries;
 (B)in order to share best practices and approaches that best suit national, State, and local needs, encourage and foster collaboration, mentorships, and partnerships among—
 (i)entities (including labor organizations, industries, secondary schools, institutions of higher education (including community colleges), and workforce development organizations) that provide effective job training programs in energy- and manufacturing-related fields; and
 (ii)entities (including secondary schools, institutions of higher education (including community colleges), and workforce development programs) that seek to establish similar job training programs; and
 (C)collaborate with the Commissioner of the Bureau of Labor Statistics, the Secretary of Commerce, the Director of the Bureau of the Census, and energy- and manufacturing-related industries to develop a comprehensive and detailed understanding of the workforce needs and opportunities of energy- and manufacturing-related industries.
 (2)ReportThe Secretary shall publish an annual report on energy- and manufacturing-related job creation as determined as a result of the collaboration under paragraph (1)(C) and sorted—
 (A)by the sectors described in subsection (i); and
 (B)by State and region. (f)Guidelines for educational institutions (1)In generalIn carrying out the program, the Secretary, in consultation with the Secretary of Education, the Secretary of Commerce, the Secretary of Labor, the Director of the National Science Foundation, and industry, shall develop guidelines for educational institutions of all levels, including for elementary schools, secondary schools, community colleges, and undergraduate and postbaccalaureate programs of study at institutions of higher education, to help provide graduates with the skills necessary to work in energy- and manufacturing-related jobs.
 (2)InputIn developing guidelines under paragraph (1), the Secretary shall solicit input from the oil, gas, coal, renewable, nuclear, utility, energy-intensive and advanced manufacturing, and pipeline industries.
 (3)Energy and manufacturing efficiency and conservation initiativesThe guidelines developed under paragraph (1) shall include grade-specific guidelines for teaching energy and manufacturing efficiency and conservation initiatives to provide education to students and families.
 (4)STEM educationThe guidelines developed under paragraph (1) shall promote STEM education as STEM relates to job opportunities in energy- and manufacturing-related fields of study in elementary schools, secondary schools, and institutions of higher education (including community colleges) nationally.
 (g)Outreach to minority-Serving institutionsIn carrying out the program, the Secretary shall— (1)give special consideration to increasing outreach to minority-serving institutions;
 (2)make resources available to minority-serving institutions with the objective of increasing the number of skilled minorities and women trained to go into the energy- and manufacturing-related sectors;
 (3)encourage industry to improve the opportunities available for students of minority-serving institutions to participate in industry internships and cooperative work-study programs; and
 (4)partner with the National Laboratories to increase the participation of underrepresented groups in internships, fellowships, traineeships, and employment at the National Laboratories.
 (h)Outreach to displaced and unemployed energy and manufacturing workersIn carrying out the program, the Secretary shall— (1)give special consideration to increasing outreach to employers and job trainers preparing displaced and unemployed energy and manufacturing workers for emerging energy- and manufacturing-related jobs;
 (2)make resources available to entities serving displaced and unemployed energy and manufacturing workers with the objective of training individuals to reenter the energy and manufacturing workforce; and
 (3)encourage the energy- and manufacturing-related industries to improve opportunities for displaced and unemployed energy and manufacturing workers to participate in internships and cooperative work-study programs.
 (i)Guidelines To develop skills for an energy and manufacturing industry workforceIn carrying out the program, the Secretary shall consult with representatives from energy- and manufacturing-related industries (including the oil, gas, coal, nuclear, utility, pipeline, renewable, petrochemical, manufacturing, and electrical construction industries) to identify the areas of highest need in each sector and to develop guidelines for the skills necessary to develop a workforce trained to go into the following sectors of the energy- and manufacturing-related industries:
 (1)The energy efficiency industry, including work— (A)in energy efficiency, conservation, weatherization, or retrofitting; or
 (B)as inspectors or auditors. (2)The pipeline industry, including work—
 (A)in pipeline construction and maintenance; or (B)as engineers or technical advisors.
 (3)The utility industry, including work as utility workers, linemen, electricians, pole workers, repairmen, scientists, engineers, or mathematicians.
 (4)The alternative fuels industry, including work in biofuel development and production. (5)The nuclear industry, including work as scientists, engineers, technicians, mathematicians, or security personnel.
 (6)The oil and gas industry, including work as scientists, engineers, technicians, mathematicians, petrochemical engineers, or geologists.
 (7)The renewable energy industry, including work in the development, manufacturing, and production of renewable energy sources (such as solar, hydropower, wind, or geothermal energy).
 (8)The coal industry, including work as coal miners, engineers, developers and manufacturers of state-of-the-art coal facilities, technology vendors, coal transportation workers and operators, or mining equipment vendors.
 (9)The manufacturing industry, including work as operations technicians, operations and design in additive manufacturing, 3–D printing, and advanced composites, industrial energy efficiency management systems, including power electronics, and other innovative technologies.
 (10)The chemical manufacturing industry, including work— (A)in construction (such as welders, pipefitters, or tool and die makers); or
 (B)as instrument and electrical technicians, machinists, chemical process operators, chemical engineers, quality and safety professionals, or reliability engineers.
 (j)Enrollment in training and apprenticeship programsIn carrying out the program, the Secretary shall consult with industries, labor organizations, and community-based workforce organizations to help identify students and other candidates, including from underrepresented communities such as minorities, women, and veterans, to enroll in training and apprenticeship programs for energy- and manufacturing-related jobs.
 (k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary.  